Per Curiam.
Patrick J. Craven was admitted to the practice of law in Nebraska on September 12, 1984.
On March 23, 1995, a nine-count complaint against Craven was filed with the Nebraska State Bar Association’s Committee on Inquiry of the Fifth Disciplinary District.
Count I of the complaint charged that Craven received $300 to represent a client in a bankruptcy proceeding, that he never filed a petition in bankruptcy for the client, and that he returned to the client only half of the money paid him.
Count II of the complaint charged that Craven represented a client in the Nebraska Court of Appeals, that Craven failed to file a brief in that court although ordered by the court to do so, and that as a result, the client’s appeal was dismissed.
Count IE of the complaint charged in substance that a female client had employed Craven in June 1992 to file divorce proceedings against her husband, that no filing was made until December 1993, that a summons was issued, and that the court records reflect no further action in the case until December 12, 1994, when the court ordered that cause be shown why the case should not be dismissed. Allegedly the case was dismissed for lack of prosecution on January 9, 1995.
Count IV of the complaint charged Craven with failing to file an accounting for a guardian/conservator in the Lancaster County Court although such accounting was ordered by the judge.
Counts V through IX, inclusive, charged Craven with violating certain Nebraska Supreme Court Rules of Discipline which required him to respond to the charges in counts I through IV. He was charged with failing to respond as required *202by the disciplinary rules.
On May 18, 1995, Craven filed a voluntary surrender of his license to practice law in Nebraska. In surrendering his license, Craven admitted the basic facts alleged in the complaint filed against him and admitted that he had violated various sections of the Nebraska Supreme Court Rules of Discipline and the lawyers’ Code of Professional Responsibility. He also admitted that he had violated his oath of office as an attorney.
In surrendering his license to practice law, Craven freely, knowingly, and voluntarily consented to the entry of an order of disbarment, and freely, knowingly, and voluntarily waived his right to notice, appearance, or hearing prior to the entry of such an order.
We accept Craven’s surrender of his license to practice law in Nebraska and order him disbarred from the practice of law in the State of Nebraska, effective immediately. We further order Craven to comply with Neb. Ct. R. of Discipline 16 (rev. 1992), and upon his failure to do so, he shall be subject to punishment for contempt of this court.
Judgment of disbarment.
Fahrnbruch, J., not participating.